                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

SHEENA CHERRY,                                :       CASE NO. 3:19-CV-00344-TMR

       Plaintiff,                             :       JUDGE THOMAS M. ROSE

v.                                            :

ROCKING HORSE CHILDREN’S                      :       AGREED ENTRY OF DISMISSAL
HEALTH CENTER d/b/a ROCKING
HORSE COMMUNTIY HEALTH                        :
CENTER,
                                              :
       Defendant.
     ______________________________________________________________________

       This day came the parties, by counsel, and it appearing that all claims in this action have

been settled, all claims, cross-claims, and counterclaims in this matter are hereby dismissed

without record and with prejudice to the bringing of a new action. Each party to be responsible

for its own court costs.

       As agreed to by the parties, this Court shall retain jurisdiction over the settlement

agreement or contract entered into by the parties pursuant to Kokkonen v. Guardian Life Ins. Co.

of America, 511 U.S. 375, 114. S. Ct. 1673, 128 L.Ed.2d.391 (1994).


                                                      s/Thomas M. Rose
                                                      ___________________________________
                                                      JUDGE THOMAS M. ROSE




                                                  1
APPROVED:


/s/ Matthew G. Bruce (per email authorization – 3/11/2020)
Matthew G. Bruce, Esq. (#0083769)
Evan R. McFarland, Esq. (#0096953)
The Spitz Law Firm, LLC
8354 Princeton-Glendale Rd. / Suite 203
West Chester, OH 45069
(216) 291-4744 x173; Fax: (216) 291-5744
Matthew.Bruce@SpitzLawFirm.com
Evan.McFarland@SpitzLawFirm.com
Attorneys for Plaintiff



/s/ Eric L. Dauber
Eric L. Dauber (#0063061)
130 West Second Street / Suite 1850
Dayton, OH 45402
(937) 461-6200; Fax: (937) 461-9338
eric_dauber@staffdefense.com
Attorney for Defendant, Rocking Horse
Children’s Health Center d/b/a Rocking
Horse Community Health Center




                                              2
